Citation Nr: 1538875	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, claimed as a right ankle fracture.

2.  Entitlement to service connection for a right knee disorder, to include synovitis, status post diagnostic arthroscopy.

3.  Entitlement to service connection for a left knee disorder, to include medial meniscal tear, status post arthroscopic partial left knee medial meniscectomy and arthroscopic meniscal resection.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2013 the Veteran withdrew his request for a hearing before a member of the Board.

The Board has recharacterized the issues on appeal to better reflect the Veteran's contentions and his service treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has right ankle, right knee, and left knee disabilities as a result of injuries sustained during military service.  His service treatment records reflect right ankle sprains in February and April 1992.  They also document a series of right knee injuries throughout military service before and after an August 1991 diagnostic arthroscopy and synovial biopsy for right knee synovitis.  Other right knee diagnoses included right knee strain, rule out internal derangement of right knee, medial meniscal tear with partial medial collateral ligament tear, right knee sprain, and medial collateral ligament injury.  Finally, the Veteran also had surgery in April 1987 for a left knee medial meniscal tear and he sustained subsequent left knee injuries during service.

The Veteran was afforded a VA joints examination by an orthopedic surgeon in June 2009.  Unfortunately, the Board requires additional information to decide the claims.  The AOJ should obtain reports of the radiological studies apparently performed in conjunction with the June 2009 examination.  The AOJ should also arrange for an additional examination to clarify discrepancies in the June 2009 examination report.  In particular, the examiner remarked that there was no painful motion objectively noted on range-of-motion testing; however, the report documents knee pain at the extremes of flexion, bilaterally.  Similarly, private treatment records associated with the claims file at the time of the VA examination document left knee osteoarthritis with medial compartment space narrowing on MRI examination in April 2000.  However, the June 2009 VA examiner concluded that no degenerative changes were found in either knee.

Prior to arranging for a VA orthopedic examination, the Veteran should be given another opportunity to submit medical evidence pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for service connection for right ankle, right knee, or left knee disorders.  Of particular interest are treatment records pertinent to a post-service right ankle fracture that reportedly occurred around 2000, as such records may support a continuity of symptomatology since the right ankle sprains experienced during service.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

Even if the Veteran does not respond, the AOJ must obtain and associate with the claims file reports of any ankle and knee radiological studies performed in conjunction with the June 2009 VA joints examination, as well as all updated VA outpatient records.

2.  After any outstanding medical records are obtained and associated with the claims file, the Veteran should be afforded an additional VA joints examination with an orthopedic surgeon to determine the nature and etiology of the claimed right ankle and right and left knee disorders.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, for each right ankle, right knee, and left knee disorder found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right ankle, right knee, or left knee disability began in service or is otherwise due to any incident in service, to include the numerous injuries or either arthroscopic knee surgery documented during service.  

A medical analysis and rationale are to be included with all opinions expressed.

3.  After completion of the above, and any additional development deemed necessary, re-adjudicate the issues of entitlement to service connection for right ankle, right knee, and left knee disorders.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




